                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

BROOKE C. DE LENCH,                          )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )       Case No.:      1:18-cv-12549-LTS
                                             )
KIMBERLY ARCHIE,                             )
                                             )
                      Defendant.             )

                  PARTIAL OPPOSITION TO EMERGENCY MOTION
                 AND MOTION FOR ADDITIONAL TIME TO RESPOND

       Defendant Kimberly Archie, by her undersigned counsel, submits this partial opposition

to Plaintiff’s Emergency Motion to Conduct Discovery Prior to the Time Specified in Rule

26(d)(1) (the “Emergency Motion”). Defendant requests until Monday, March 11, 2019, to

respond further to the Emergency Motion.

       Plaintiff seeks to subpoena documents from Twitter prior to the initiation of discovery.

Plaintiff has provided no basis for this Emergency Motion to be treated as an emergency, except

as to one of the twelve accounts about which she seeks information. Plaintiff’s Emergency

Motion is particularly inappropriate given that there is a Motion to Dismiss pending which relies

in part on the Massachusetts anti-SLAPP statute, and a major purpose of that statute is to provide

a defendant an opportunity for dismissal prior to discovery.

       Plaintiff’s Memorandum in support of her Emergency Motion states that she seeks

information related to twelve accounts because “[g]iven Twitter’s real-time nature, some

information (e.g. IP logs) may only be kept for a very brief period of time. Likewise, once an

account has been deactivated, there is a very brief period in which Twitter may be able to access

account information.” Memorandum, p. 3. However, just one of the twelve accounts about

which she seeks information, @danconner76, has been asserted to be deactivated, and it is that
allegedly deactivated account as to which Plaintiff asserts that without early discovery, she will

suffer irreparable harm. As Plaintiff acknowledges, any discovery request made prior to the Rule

26(f) conference should be narrowly tailored. See Fed. R. Civ. P. 26(d)(1). Plaintiff has instead

made a broad request for materials, seeking all data associated with twelve Twitter accounts.

Some of the requested accounts are alleged to be controlled by Defendant, so information about

those accounts cannot pertain to Plaintiff’s stated purpose: “to affirmatively establish that

[certain accounts] are not [Plaintiff’s] accounts as Defendant has alleged.” Memorandum, p. 3.

        Defendant does not oppose the portion of the Emergency Motion which seeks data

regarding the @danconner76 account, but opposes the remainder of the Emergency Motion as

premature and as stating no actual emergency need. The Emergency Motion seeks discovery not

just prior to the Rule 26(f) conference, but also prior to Plaintiff providing initial disclosures

pursuant to Rule 26(a)(1) and Local Rule 26.2(a).

        Defendant further respectfully requests that the Court permit her until March 11, 2019, to

respond more fully to Plaintiff’s Emergency Motion.

        Dated this 7th day of March, 2019.
                                                       The Defendant,
                                                       KIMBERLY ARCHIE,
                                                       By Her Attorneys:

                                                       /s/ Elizabeth S. Zuckerman
                                                       Francis D. Dibble, BBO No. 123220
                                                       Mary Ellen MacDonald, BBO No. 641658
                                                       Elizabeth S. Zuckerman, BBO No. 673190
                                                       Bulkley, Richardson and Gelinas, LLP
                                                       1500 Main Street, Suite 2700
                                                       P.O. Box 15507
                                                       Springfield, MA 01115-5507
                                                       Tel. (413) 272-6246
                                                       Fax (413) 272-6804
                                                       fdibble@bulkley.com
                                                       mmacdonald@bulkley.com
                                                       ezuckerman@bulkley.com


                                                   2
3071745v1
                               CERTIFICATE OF SERVICE

        I hereby certify that on March 7, 2019, I caused the foregoing document to be filed
electronically on CM/ECF, thereby causing electronic notice to be provided to all counsel of
record and paper copies will be sent to those indicated as nonregistered participants.


                                            /s/ Elizabeth S. Zuckerman
                                            Elizabeth S. Zuckerman




                                               3
3071745v1
